Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

Between DSP Group, Inc. (“Parent”), DSP Group, Ltd. (the “Company”) and Dror
Levy (the “Executive”). Effective date of this amendment is October 31, 2013.

 

Executive entered into an employment agreement with the Company, effective June
9, 2002, which agreement was amended on January 31, 2011, May 16, 2011, November
5, 2012 and March 5, 2013 (the employment agreement and the amendments thereto
hereinafter collectively referred to as the “Employment Agreement”). The
Employment Agreement is hereby further amended as follows:

 

1. Sections 1h of the Employment Agreement is amended to add the following
sentence:

 

If Mr. Levy’s employment is terminated by the Company without Cause or by Mr.
Levy for Good Reason or pursuant to Section 3a of the Employment Agreement, Mr.
Levy shall be paid a pro-rata portion of any performance-based bonus for the
year in which his full-time employment is terminated. If his bonus plan for that
year includes a formula-based element, the formula-based portion of his bonus
shall be determined by (a) comparing the Company’s results of operations during
the portion of the year ending at the end of the quarter immediately preceding
his termination to the budget for the same period to determine his OI Score and
(b) multiplying the resulting OI Score by the portion of his Annual Salary
payable for period preceding the date of his termination. However, if
termination occurs during the first quarter of a year, the formula-based portion
of his bonus shall be equal to the formula-based portion of his bonus for the
preceding year, multiplied by the portion of his Annual Salary payable for the
portion of the current year that precedes his termination. If his bonus plan for
that year includes a discretionary element, the discretionary portion of the
bonus shall equal 2/3rds of the performance based portion of his bonus, provided
that if there is no performance based element, his discretionary bonus shall be
the maximum discretionary bonus for the year multiplied by a fraction equal to
the portion of the year preceding his termination.

 

2. The definition of “Good Reason” in Section 12 of the Employment Agreement is
amended to replace clauses (A), (B), (C) and (D) thereof with (A) a material
reduction in the Executive’s title, authority, status, or responsibility; (B) a
material reduction in the Executive’s compensation terms, without limitation,
Salary or a material reduction in the Executive’s coverage under the Company’s
Directors and Officers Liability Insurance that is not applicable to directors
and officers generally , (C) a relocation of the Executive’s principal place of
employment by more than twenty-five miles, or (D) a material breach of the
Employment Agreement by the Company or any successor or assignee of the
Company.”

 

3. This amendment to the Employment Agreement shall be binding upon Parent, the
Company and their successors and assigns, if any.

 

4. All terms and conditions of the Employment Agreement, other than amended
hereby, shall remain in full force and effect.

 

 
 

--------------------------------------------------------------------------------

 

 

DSP GROUP, INC.    EXECUTIVE          

 

 

 

 

By

/s/ Reuven Regev

 

By

/s/ Dror Levy

 

Reuven Regev, Chairman of the

 

Dror Levy

 

DSP Group, Inc. Compensation       Committee      



                               

 

DSP GROUP LTD.

             

 

 

 

 

       

By

/s/ Ofer Elyakim

 

 

 

 

Ofer Elyakim, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment to Levy Employment Agreement]

 